                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARILYN KENT,
    Plaintiff,

       v.                                            CIVIL ACTION NO. 19-CV-2710

PHILA DEPARTMENT OF HUMAN
SERVICES,
       Def~ndant.


                                             ORDER
                               1k
       AND NOW, this      2.'{t:Y of June, 2019, upon consideration of Plaintiff Marilyn Kent's
Motion to Ptoceed In Forma Pauperis (ECF No. 1), and her prose Complaint (ECF No. 2), it is

ORDERED that:

       1.      Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DISMISSED as frivolous and malicious pursuant to 28 U.S.C.

§ l 915(e)(2)(B)(i) for the reasons discussed in the Court's Memorandum.

       3.      The Clerk of Court is DIRECTED to close this case.

       4.      No later than August 1, 2019, Kent shall SHOW CAUSE by filing a "Response

to Show Cause Order" not to exceed ten pages and filed only in Civil Action 19-2710, stating

why the Court should not enjoin her from filing any more civil actions concerning the identical,

untimely allegations she has raised in Civil Actions 19-2710, 19-1598, and 11-2558, namely

claims based on: her being raped, impregnated by a rapist, stalked, and assaulted with a tire iron;

her daughter being raped, assaulted, kidnapped, and having to undergo visitations with a
"registered child abuser."

                             BY THE COURT:




                              2
